DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-21 have been examined and rejected. This Office action is responsive to the amendment filed on January 28, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as obvious over Rotbaein et al (Pub. No. US 2014/0380191 A1) in view of Velummylum (U.S. Patent No. 9,274,780).

Claims 1-7 (Method)
Claims 8-14 (System)
6-1.	Regarding claims 1 and 8, Rotbaein teaches the claim comprising: (a) acquiring a model of an infrastructure project in a first computer aided design (CAD) modeling application executing on a sender’s computer, by disclosing that a user may create a design document/drawing [paragraph 113, lines 1-6].
	Rotbaein teaches (b) capturing... view settings for the model,... wherein: (1) the view settings comprise a feature highlight comprising display attributes/settings for objects and/or features of the model, by disclosing capturing contextual information/metadata of the created design drawing that includes a location in the graphic design where a comment is accepted/input [paragraphs 32-33] and view information, (so that a view can be restored), an image of what the design looked like at the precise time when a comment is made/inserted/created/accepted [paragraph 37, lines 1-7].
	Rotbaein teaches wherein: (2) the view settings comprise a camera position comprising second settings relating to a camera view of the model, by disclosing that the view information includes camera settings, origin, camera position, etc. which enables the restoration and/or display of the exact view that a user was looking at when a comment and/or replies were inserted [paragraph 37].
	Rotbaein teaches wherein: (3) the view settings comprise a data view comprising third settings regarding a view of the model data, by disclosing that the contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [paragraph 32]. 
	Rotbaein does not expressly teach capturing a contextual state of the first CAD modeling application... wherein the contextual state identifies features that were active in the first CAD modeling application, wherein:... (4) the captured contextual state comprises first application settings for the first CAD modeling application; (c) associating the view settings and the captured contextual state with a link; and (d) transmitting the link from a sender to a recipient, wherein: (1) the link enables rehydration of the model, as a live model in a second CAD modeling application executing on a recipient’s computer, based on the captured contextual state of the first CAD modeling application and the view settings; (2) the first application settings in the captured contextual state are used to configure second application settings of the second CAD modeling application; (3) the rehydration presents the live model in a same state with a same view settings as that specified by the sender; and (4) when rehydrated the features that were active in the first CAD modeling application are turned on in the second CAD modeling application, and one or more features previously active in the second CAD modeling application are turned off. Velummylum discloses that a user may execute an application and advance through the application to reach a particular state [column 5, lines 3-5]. In reaching a particular state of the application, the user may have established application attributes such as, for instance, settings for execution of the application, generated an amount of data generated by using various application attributes, and/or any other aspect of the application that corresponds to at least one of the application attributes [column 5, lines 8-14]. The state of the application is saved by a saved state service that collects state parameters from the application [column 2, lines 48-50]. State parameters may describe anything relating to the state of the application, including an indication of a location, user interface screen, or point that has been reached in the application [column 2, lines 55-60]. State parameters may also be generated to describe a plurality of settings used in executing the application [column 3, lines 63 to column 4, line 8]. The user may wish to share the state of the application to which the user has advanced by transmitting a request to the saved state service from the user client to generate a link that may be communicated to another user [column 5, lines 14-19]. The application may be a media editing application where the user may have modified a number of [column 8, lines 39-43]. As such, the current state of the application may include the photograph with the modifications and additions indicated by the user [column 8, lines 43-46]. To share this state with another, the user may transmit a request to the saved state service to generate a link that, upon invocation, installs the photo editing application and initializes the application to include a “live” version of the photograph being edited [column 7, lines 36-57; column 8, lines 46-53]. Since the link initializes an application to the same state as when the link was shared, including anything related to the state of the application represented by state parameters, features in the newly initialized application would be turned on/off to match those of the application when the link was shared. This would allow the state of a design application to be more easily shared and reproduced in a more accurate fashion, since the application settings, as well as location information and data about an object being edited, may be captured and shared to produce a live version of the object for the recipient in the same state. Since Rotbaein discloses capturing data regarding the state of a CAD modeling application so that the state can be shared for a recipient to examine [Rotbaein, paragraph 37], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further capture application settings and associate the captured view settings with a link that can be shared to generate a live version of the object being edited in a same state and with the same settings specified by the sender, as taught by Velummylum. This would allow the state of a design application to be more easily shared and reproduced in a more accurate fashion. 

6-2.	Regarding claims 2 and 9, Rotbaein-Velummylum teach all the limitations of claims 1 and 8 respectively, wherein the feature highlight comprises: an object isolation setting that determines which objects have been isolated from other elements/objects; a tool icon; an object explode setting that determines which elements of the objects are exploded in order to view component elements; or a measurement tool result comprising a result from using a measurement tool to compute/view a distance between two points/objects, by disclosing capturing contextual information/metadata of the created design drawing that includes an identification of a location in the graphic design in which a comment has been accepted/input [Rotbaein, paragraphs 32-33]. Whenever a comment has been selected, the part may be highlighted [Rotbaein, paragraph 34].

6-3.	Regarding claims 3 and 10, Rotbaein-Velummylum teach all the limitations of claims 1 and 8 respectively, wherein the camera position comprises a camera position view, a camera path, or a scene graph level of detail, by disclosing that the view information includes camera settings, origin, camera position, etc. which enables the restoration and/or display of the exact view that a user was looking at when a comment and/or replies were inserted [Rotbaein, paragraph 37].

6-4.	Regarding claims 4 and 11, Rotbaein-Velummylum teach all the limitations of claims 1 and 8 respectively, wherein the data view comprises: an underlay selection identifying an underlay image that is selected, wherein the underlay image provides visual content but is not part of a drawing file that represents the model; a data panel comprising data panel settings for a panel that provides access to project files and folders; a data layer comprising data layer settings for each layer in the model; or an analysis result comprising results from performing an analysis of the model, by disclosing that the contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [Rotbaein, paragraph 32]. Thus, text may be included that describe elements of the model.

wherein the view settings further comprise an in-canvas-highlight for exposing user-defined emphasis of the model, by disclosing that the contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [Rotbaein, paragraph 32].

6-6.	Regarding claims 6 and 13, Rotbaein-Velummylum teach all the limitations of claims 5 and 12 respectively, wherein the in-canvas highlight comprises a comment, an annotation, or a storyboard, by disclosing that the contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [Rotbaein, paragraph 32].

6-7.	Regarding claims 7 and 14, Rotbaein-Velummylum teach all the limitations of claims 1 and 8 respectively, wherein the view settings further comprise a modification to the model made by the sender, by disclosing that a user may create a design document/drawing [Rotbaein, paragraph 113, lines 1-6] and thus, the designer may edit the model before capturing.

7.	Claims 15-21 are rejected under 35 U.S.C. 103(a) as obvious over Velummylum (U.S. Patent No. 9,274,780) in view of Rotbaein et al (Pub. No. US 2014/0380191 A1).

Claims 15-21 (Method)
comprising: (a) receiving a link from a sender, by disclosing that a user may wish to share the state of an application to which the user has advanced by transmitting a request to a saved state service from the user client to generate a link that may be communicated to another user [column 5, lines 14-19].
	Velummylum teaches (b) activating the link, wherein the activating rehydrates, in a second... application executing on a recipient’s computer, a model as a live model of a... project based on captured contextual state of a first... application and view settings associated with the link, thereby presenting the live model in a same state and same view settings of the model specified by the sender in the first... application executing on a sender’s computer, by disclosing that the recipient may invoke the saved state link to install the application and initialize the application in the state indicated by state parameters [column 10, line 67 to column 11, line 3]. The application may be a media editing application where the user may have modified a number of photograph features and added a variety of after effects to the photograph [column 8, lines 39-43]. As such, the current state of the application may include the photograph with the modifications and additions indicated by the user [column 8, lines 43-46]. To share this state with another, the user may transmit a request to the saved state service to generate a link that, upon invocation, installs the photo editing application and initializes the application to include a “live” version of the photograph being edited [column 8, lines 46-53].
	Velummylum teaches wherein the captured contextual state identifies features that were active in the first... application, wherein the captured contextual state comprises first application settings for the first... application, and wherein:... (4) the first application settings in the captured contextual state are used to configure second application settings of the second... application, by disclosing that a user may execute an application and advance through the application to reach a particular state [column 5, lines 3-5]. In reaching a particular state of the application, the user may have established application attributes such as, for instance, settings for execution of the application, [column 5, lines 8-14]. The state of the application is saved by a saved state service that collects state parameters from the application [column 2, lines 48-50].
	Velummylum teaches (5) when rehydrated, the features that were active in the first... application are turned on in the second... application, and one or more features previously active in the second.... application are turned off, by disclosing that upon invoking the link, the application referenced by the link is installed on a recipient user client and the application is then automatically initialized to reach a state defined by the link [column 7, lines 36-57; column 8, lines 46-53]. The state represented by the link is defined using state parameters that describe anything relating to the state of the application including data generated using the application, a nature of the data generating during the execution of the application, and settings for execution of the application [column 2, lines 46-63; column 3, line 63 to column 4, line 8; column 5, lines 8-14]. Since the link initializes an application to the same state as when the link was shared, including anything related to the state of the application represented by state parameters, features would be turned on/off in the newly initialized application to match those of the application when the link was shared.
	Although Velummylum discloses that the application may be a media editing application [column 8, lines 39-53] and that the state parameters that indicate the state of the application when it is shared with the link may describe anything relating to the state of the application, including an indication of a location, user interface screen, or point that has been reached in the application [column 2, lines 55-60], Velummylum does not expressly teach that the first and second applications are CAD modeling applications, that the project is an infrastructure project, and wherein: (1) the view settings comprise a feature highlight comprising display attributes/settings for objects and/or features of the model; (2) the view settings comprise a camera position comprising second settings relating to a camera view of the model; and (3) the view settings comprise a data view comprising third settings regarding a view of the model data. Rotbaein discloses that a user may create a design document/drawing in a CAD application [paragraph 113, lines 1-6]. Contextual information/metadata of the created design drawing is captured that includes a comment consisting of review/feedback about the design document, a location in the graphic design where a comment is accepted/input, a data and time the comment is accepted/input, an author identification, and searchable text [paragraphs 32-33], as well as view information, (so that a view can be restored), an image of what the design looked like at the precise time when a comment is made/inserted/created/accepted [paragraph 37, lines 1-7]. The view information includes camera settings, origin, camera position, etc. which enables the restoration and/or display of the exact view that a user was looking at when a comment and/or replies were inserted [paragraph 37]. Thus, the state of the CAD modeling application at a certain point in time may be shared for a recipient to examine [paragraph 37]. This would promote more effective collaboration when creating a CAD model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of distribution of applications with a saved state of Velummylum, with CAD applications where state data includes the various view settings as taught by Rotbaein. This would allow CAD models to be more easily shared and reproduced in a more accurate fashion.

7-2.	Regarding claim 16, Velummylum-Rotbaein teach all the limitations of claim 15, wherein the feature highlight comprises: an object isolation setting that determines which objects have been isolated from other elements/objects; a tool icon; an object explode setting that determines which elements of the objects are exploded in order to view component elements; or a measurement tool result comprising a result from using a measurement tool to compute/view a distance between two points/objects, by disclosing capturing contextual information/metadata of the created design drawing [Rotbaein, paragraphs 32-33]. Whenever a comment has been selected, the part may be highlighted [Rotbaein, paragraph 34].

7-3.	Regarding claim 17, Velummylum-Rotbaein teach all the limitations of claim 15, wherein the camera position comprises a camera position view, a camera path, or a scene graph level of detail, by disclosing that the view information includes camera settings, origin, camera position, etc. which enables the restoration and/or display of the exact view that a user was looking at when a comment and/or replies were inserted [Rotbaein, paragraph 37].

7-4.	Regarding claim 18, Velummylum-Rotbaein teach all the limitations of claim 15, wherein the data view comprises: an underlay selection identifying an underlay image that is selected, wherein the underlay image provides visual content but is not part of a drawing file that represents the model; a data panel comprising data panel settings for a panel that provides access to project files and folders; a data layer comprising data layer settings for each layer in the model; or an analysis result comprising results from performing an analysis of the model, by disclosing that the contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [Rotbaein, paragraph 32]. Thus, text may be included that describe elements of the model.

7-5.	Regarding claim 19, Velummylum-Rotbaein teach all the limitations of claim 15, wherein the view settings further comprise an in-canvas-highlight for exposing user-defined emphasis of the model, by disclosing that the contextual information/metadata includes a comment consisting of [Rotbaein, paragraph 32].

7-6.	Regarding claim 20, Velummylum-Rotbaein teach all the limitations of claim 19, wherein the in-canvas highlight comprises a comment, an annotation, or a storyboard, by disclosing that the contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [Rotbaein, paragraph 32].

7-7.	Regarding claim 21, Velummylum-Rotbaein teach all the limitations of claim 15, wherein the view settings further comprise a modification to the model made by the sender, by disclosing that a user may create a design document/drawing [Rotbaein, paragraph 113, lines 1-6] and thus, the designer may edit the model before capturing.

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 15.
	Regarding the independent claims, Applicant alleges that Rotbaein et al (Pub. No. US 2014/0380191 A1) does not teach associating both the view settings and the contextual state with a link, and when rehydrated, the features that were active in the first CAD modeling application are turned on in the second CAD modeling application, and features previously active in the second CAD modeling application are turned off, as has been amended in the claim. Claims 1 and 8 has been rejected under 35 U.S.C. 103(a) as obvious over Rotbaein in view of Velummylum (U.S. Patent No. 9,274,780).
[Rotbaein, paragraph 37; paragraph 113, lines 1-6], but does not teach capturing a contextual state of the CAD modeling application, where the captured contextual state comprises first application settings for the CAD modeling application. Vellummylum discloses that the state of an application is saved by a saved state service that collects state parameters from the application [column 2, lines 48-50]. State parameters may describe anything relating to the state of the application, including an indication of a location, user interface screen, or point that has been reached in the application [column 2, lines 55-60]. The state of an application also includes a plurality of settings used in executing the application [column 3, lines 63 to column 4, line 8; column 5, lines 8-14]. Although [column 5, lines 3-19] describe capturing the state of a video game application, this is just one example of the various applications for which a state may be captured. Vellummylum discloses that the application may be a media editing application where the user may have modified a number of photograph features and added a variety of after effects to the photograph [column 8, lines 39-43]. As such, the current state of the application may include the photograph with the modifications and additions indicated by the user [column 8, lines 43-46]. Thus, Velummylum does disclose capturing a contextual state of an application where the contextual state comprises application settings for the application. Since Rotbaein discloses capturing data regarding the state of a CAD modeling application so that the state can be shared for a recipient to examine [Rotbaein, paragraph 37], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further capture application settings and 
	Applicant alleges that Velummylum does not teach that the link stores both the view settings relating to the content itself as well as the contextual data for the application because Velummylum merely provides information/viewing of the content being viewed/modified in the application. Contrary to Applicant’s arguments, Velummylum discloses that the state of an application is saved by a saved state service that collects state parameters from the application [column 2, lines 48-50]. State parameters may describe anything relating to the state of the application, including an indication of a location, user interface screen, or point that has been reached in the application [column 2, lines 55-60]. The state of an application also includes a plurality of settings used in executing the application [column 3, lines 63 to column 4, line 8; column 5, lines 8-14]. These settings used in executing the application may be interpreted as application settings for the application. The user may wish to share the state of the application to which the user has advanced by transmitting a request to the saved state service from the user client to generate a link that may be communicated to another user [column 5, lines 14-19]. The application may be a media editing application where the user may have modified a number of photograph features and added a variety of after effects to the photograph [column 8, lines 39-43]. As such, the current state of the application may include the photograph with the modifications and additions indicated by the user [column 8, lines 43-46]. To share this state with another, the user may transmit a request to the saved state service to generate a link that, upon invocation, installs the photo editing application and initializes the application to include a “live” version of the photograph being edited [column 8, lines 46-53]. Thus, the link is associated with both view settings and a captured 
	Applicant alleges that Velummylum does not relate to nor refer to any type of CAD or CAD modeling application which has a unique view and contextual settings as set forth in the present claims. Examiner notes that the combination of Rotbaein and Velummylum are used to teach the claim limitations. Rotbaein discloses that a user may create a design document/drawing [paragraph 113, lines 1-6]. Contextual information/metadata of the created design drawing is captured that includes a location in the graphic design where a comment is accepted/input [paragraphs 32-33] and view information, (so that a view can be restored), an image of what the design looked like at the precise time when a comment is made/inserted/created/accepted [paragraph 37, lines 1-7]. The view information includes camera settings, origin, camera position, etc. which enables the restoration and/or display of the exact view that a user was looking at when a comment and/or replies were inserted [paragraph 37]. The contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [paragraph 32].  Thus, Rotbaein discloses creating a model in a CAD modeling application and capturing information for the model at a certain point in time so that the model can be shared and restored by another user in the same state as when the model was shared. While Rotbaein discloses that various view settings are captured to enable the restoration and/or display of the model in the exact view to provide a future user with the context of the model at a certain point in time, Rotbaein does not teach capturing a contextual state of the CAD modeling application as claimed, or associating the view settings and the contextual state with a link that enables rehydration of the model as claimed.
	Velummylum discloses that a user may execute an application and advance through the application to reach a particular state [column 5, lines 3-5]. In reaching a particular state of the [column 5, lines 8-14]. The state of the application is saved by a saved state service that collects state parameters from the application [column 2, lines 48-50]. State parameters may describe anything relating to the state of the application, including an indication of a location, user interface screen, or point that has been reached in the application [column 2, lines 55-60]. State parameters may also be generated to describe a plurality of settings used in executing the application [column 3, lines 63 to column 4, line 8]. The user may wish to share the state of the application to which the user has advanced by transmitting a request to the saved state service from the user client to generate a link that may be communicated to another user [column 5, lines 14-19]. The application may be a media editing application where the user may have modified a number of photograph features and added a variety of after effects to the photograph [column 8, lines 39-43]. As such, the current state of the application may include the photograph with the modifications and additions indicated by the user [column 8, lines 43-46]. To share this state with another, the user may transmit a request to the saved state service to generate a link that, upon invocation, installs the photo editing application and initializes the application to include a “live” version of the photograph being edited [column 7, lines 36-57; column 8, lines 46-53]. Since the link initializes an application to the same state as when the link was shared, including anything related to the state of the application represented by state parameters such as settings used in executing the application, features in the newly initialized application would be turned on/off to match those of the application when the link was shared. This would allow the state of a design application to be more easily shared and reproduced in a more accurate fashion, since the application settings, as well as location information and data about an object being edited, may be captured and shared to produce a live version of the object for the recipient in the same state. Since Rotbaein discloses capturing data [Rotbaein, paragraph 37], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further capture application settings and associate the captured view settings with a link that can be shared to generate a live version of the object being edited in a same state and with the same settings specified by the sender, as taught by Velummylum. This would allow the state of a design application to be more easily shared and reproduced in a more accurate fashion. 
	Regarding dependent claims 2 and 9, Applicant questions how identifying a comment location and/or highlighting a part when a comment has been selected reads on any of the limitations. Examiner notes that the comment location and highlighting disclosed in Rotbaein reads on the limitation “an object isolation setting that determines which objects have been isolated from other elements/objects” because such comments relate to the identification of a part within the model that a user can obtain additional information separate from other parts that do not contain comments and are not highlighted. This isolates (i.e. identifies something and examines or deals with separately) the part from the other parts, notably to allow a reviewer to easily locate for feedback/review.
	Regarding dependent claims 4 and 11, Applicant submits that metadata (including review/feedback about a design document including a location of the data and time the comments is accepted/input, an author identification, and searchable text) fails to teach an underlay selection for an image that is selected that is NOT part of a drawing file that represents the model, a data panel for data panel settings for a panel that provides access to project files and folders, a data layer with data layer settings for EACH layer in the model, or an analysis result with results for performing an analysis of the model. Contrary to Applicant’s arguments, the contextual information/metadata including a comment consisting of review/feedback about the design document [Rotbaein, paragraph 32] includes attachments of various objects including text, photographs, audio, video, files, hyperlinks, tasks, etc. [Rotbaein, paragraph 40]. These attachments are separate from the drawing file that represents the model such that an API allows an application other than the drawing/CAD application to retrieve, utilize, navigate to, etc. a comment and objects/entities associated with such a comment [Rotbaein, paragraph 42]. Thus, Rotbaein teaches an underlay selection identifying an underlay image that is selected, wherein the underlay image provides visual content but is not part of a drawing file that represents the model. 
	Applicant states that dependent claims 2-7, 9-14, and 16-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 15. However, as discussed above, Rotbaein in view of Velummylum are considered to teach claims 1 and 8, and Velummylum in view of Rotbaein are considered to teach claim 15, and consequently, claims 2-7, 9-14, and 16-21 are rejected.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178